 1                                    UNITED STATES DISTRICT COURT
 2                                            DISTRICT OF NEVADA
 3

 4       JEFFREY WILSON,                                             Case No. 2:19-cv-00549-JAD-DJA
 5                                               Petitioner,
                v.                                                         Order Confirming
 6                                                                       Appointment of Counsel
         JERRY HOWELL, et al.,
 7                                                                              [ECF No. 28]
                                             Respondents.
 8

 9             Because the Federal Public Defender has entered an appearance on behalf of Petitioner
10   Jeffrey Wilson, 1 IT IS HEREBY ORDERED that:
11             1. The Federal Public Defender, through C.B. Kirschner, Esq., is appointed as counsel
12                   for Wilson under 18 U.S.C. § 3006A(a)(2)(B). Kirschner will represent Wilson in all
13                   federal proceedings related to this matter, including any appeals or certiorari
14                   proceedings, unless allowed to withdraw.
15             2. Wilson will have until July 6, 2020, to file an amended petition or seek other
16                   appropriate relief. This deadline and any extensions of it may not be construed as
17                   implied findings regarding the federal limitation period or a basis for tolling. Wilson
18                   at all times remains responsible for calculating the limitation period and timely
19                   asserting claims, without regard to any court-ordered deadlines or extensions. So, a
20                   petition or amended petition filed within a court-ordered deadline may still be
21                   dismissed as untimely if it violates the statute of limitations. 2
22             3. If Wilson files an amended petition, Respondents will have 30 days from the date of
23                   service to respond to it—including by motion to dismiss. Wilson will have 30 days
24                   from the date of service of an answer to file a reply. However, Local Rule LR 7-2(b)
25                   governs the scheduling for responses and replies to motions filed by either party,
26                   including motions filed in lieu of pleadings.
27   1
         ECF No. 28.
28   2
         See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).


                                                               1
 1            4. Any additional instructions stated in the April 2019 scheduling order remain in

 2                effect. 3

 3            Dated: April 6, 2020.

 4

 5
                                                          U.S. District Judge Jennifer A. Dorsey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     3
28       ECF No. 6.



                                                      2
